EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nathan Vogler on 02/07/2022.

The application has been amended as follows: 

Claim 1, line 2, after “a core layer comprising” insert “high crystalline”.
Claim 2, line 1, after “high crystalline polypropylene” insert “of the second outer layer”.
Cancel claims 14 and 20-38.








Reasons for Allowance

Claims 1-2, 12, 15-19 are allowed.
The present claims are allowable over the “closest” prior art Cretekos et al. (US 2002/0064646).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a cold seal release film comprising: a core layer comprising high crystalline polypropylene; a first outer layer on a side of the core layer comprising polyolefin resin: and a second outer layer on a side of the core layer opposite the first outer layer consisting of 90-92 wt.% high crystalline polypropylene having an isotactic content greater than 95%, 1000-5000 ppm spherical anti-blocking agents and 0.75-2.5 wt.% partially crosslinked polydialkylsiloxane, wherein the dynamic coefficient of friction of the second outer layer is 0.2- 0.23 and the static coefficient of friction of the second outer layer is 0.24-0.28.
Cretekos discloses cold seal release film comprising core layer comprising thermoplastic polymer, a functional layer on the first side of the core layer comprising olefinic polymer and an additional layer on the second side of the core layer comprising high crystalline polypropylene homopolymer, antiblock and polydimethylsiloxane. However, Cretekos does not disclose high crystalline polypropylene in core layer, any amount of high crystalline polypropylene and polydimethylsiloxane being partially crosslinked and specific values of dynamic and static coefficient of friction of the second outer layer. Further, Cretekos teaches away using partially crosslinked polysiloxane.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMIR SHAH/Primary Examiner, Art Unit 1787